Title: From George Washington to Brigadier General Peter Muhlenberg, 20 April 1780
From: Washington, George
To: Muhlenberg, Peter


          
            Dr Sir
            Hd Qrs Morris Town April 20. 1780
          
          I duly received Your Letter of the 24 February from Philadelphia, when You were on the point of leaving it, with a Copy of the Instructions from the Board of War to which You refer. The business which they mentioned to employ your attention, is very interesting, and in this view I persuade myself that every reasonable exertion will be used as far as it may depend on You to promote it. I do not know what measures the State is pursuing to place their line upon a more respectable footing than it is at present, however I suppose in consequence of the late requisition of Congress on the 9th of Feby—and the necessity of the case, they are doing something. In fixing on places of Rendezvous for the Recruits & Drafts—regard should be had to their probable future destination—and to their health. The destination from present appearances will be the Southward, and therefore the more conveniently they can rendezvous to the communication leading that way, the better; But petersburg from it’s usual unhealthiness should not by any means be appointed for them to assemble at. It has already proved the Grave of too many, and if it can be done—I think no time should be lost in removing the Troops from it, which may be there, as without a change of situation, there will be no good reason for us to hope the sick will recover. It might be proper—perhaps for a Field Officer to take upon him the particular superintendence of them and while things remain in their present footing Colo. Davies who I understand is not gone to the Southward with any of the Regiments which marched with General Woodford would answer the purpose well. As the Recruits & Drafts come in—You will have them formed into Companies immediately under proper Officers & every attention paid to their discipline & Whenever they amount to 50 strong they are to march & join the Troops of the State at the Southward. This is to be [the] case from time to time as often as they make this number, unless Orders are received to the contrary, and whenever the Detachments amount to 150 a Field Officer

should proceed. That I may know how to direct matters with the more propriety—You will not fail to inform me of the places of Rendezvous You appoint—and to transmit me by every fortnight’s post a particular State of the Recruits or Drafts that assemble. Your attention will be extended to having the Old Soldiers collected who were furloughed & who have not joined their Regiments. I have been informed that there are many Deserters in the State and possibly that a good many of them would come in, if they were not afraid of being punished. You shall hear from me on this subject by the first post after I know the places You appoint for the rendezvous of the Recruits &c., which you cannot be too early in communicating.
          The Officers in the State will in all probability want their pay. I really do not know in the present deranged situation of our Treasury and from their remoteness how they will get it. perhaps by Transmitting an Abstract of their names & Ranks & the Regiments to which they belong, to the Honbe the Board of War, with whom by their instructions You are to correspond, it may be in their power to have the matter put in such a train that it may be obtained. I am Dr sir &.
        